Case 0:19-cv-62146-RAR Document 13 Entered on FLSD Docket 10/28/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-CIV-62146-RAR

  LARRY W. MOSHER,

         Plaintiff,

  v.

  THOMPSON & MARKOWITZ, LLC,

        Defendant.
  __________________________/

                          ORDER GRANTING PLAINTIFF’S MOTION
                             FOR DEFAULT FINAL JUDGMENT

         THIS CAUSE came before the Court on Plaintiff’s Motion for Entry of Default

  (“Motion”) [ECF No. 8], filed on October 7, 2019. A Clerk’s Default [ECF Nos. 14, 15] was

  entered against Defendant, on October 8, 2019, for failure to appear, answer, or otherwise plead

  to the Complaint [ECF No. 8], despite having been served. The Court has carefully considered

  the Motion, the record, and applicable case law.

         Pursuant to Federal Rule of Civil Procedure 55(b)(2), the Court is authorized to enter a

  final judgment of default against a party who has failed to plead in response to a complaint. “‘[A]

  defendant’s default does not in itself warrant the court entering a default judgment.’” DirecTV,

  Inc. v. Huynh, 318 F. Supp. 2d 1122, 1127 (M.D. Ala. 2004) (quoting Nishimatsu Constr. Co., Ltd.

  v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)). Granting a motion for default

  judgment is within the trial court’s discretion. See Nishimatsu, 515 F.2d at 1206. Because the

  defendant is not held to admit facts that are not well pleaded or to admit conclusions of law, the

  court must first determine whether there is a sufficient basis in the pleading for the judgment to be

  entered. See id.; see also Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987) (“[L]iability
Case 0:19-cv-62146-RAR Document 13 Entered on FLSD Docket 10/28/2019 Page 2 of 2



  is well-pled in the complaint, and is therefore established by the entry of default . . . .”).

          Upon review of Plaintiff’s submissions, the Court finds that there is a sufficient basis in

  the pleadings for the entry of default judgment in favor of Plaintiff. Plaintiff alleges that Defendant

  improperly threatened collection proceedings on a debt for which the statute of limitations had run

  in violation of 15 U.S.C. § 1692k(a)(2)(A) and Fla. Stat. § 559.72(9). Accordingly, it is

          ORDERED AND ADJUDGED that Plaintiff’s Motion [ECF No. 12] is GRANTED.

  Final Default Judgment will be entered by separate order.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 28th day of October, 2019.




                                                          RODOLFO RUIZ
                                                          UNITED STATES DISTRICT JUDGE




                                                Page 2 of 2
